        Case 2:20-cv-02158-MO         Document 41       Filed 08/19/21   Page 1 of 47




Tom Buchele, OSB # 081560
Earthrise Law Center
10101 S. Terwilliger Blvd.
Portland, OR 97219-7799
Tel: 503-768-6736
Fax: 503-768-6642
Email: tbuchele@lclark.edu

Jesse A. Buss, OSB # 122919
Willamette Law Group
411 Fifth Street
Oregon City, OR 97045-2224
Tel: 503-656-4884
Fax: 503-608-4100
Email: jesse@WLGpnw.com

Attorneys for Plaintiff Blue Mountains Biodiversity Project


                             UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

                                    PENDLETON DIVISION


BLUE MOUNTAINS BIODIVERSITY                     Case No. 2:20-cv-2158-SU
PROJECT, an Oregon nonprofit corporation,
                                                MOTION FOR PRELIMINARY
                      Plaintiff,                INJUNCTION OR IN THE
                                                ALTERNATIVE FOR A
              v.                                TEMPORARY RESTRAINING
                                                ORDER AND SUPPORTING
SHANE JEFFRIES, in his official                 MEMORANDUM
capacity as Ochoco National Forest
Supervisor; and                                 EXPEDITED HEARING REQUESTED
UNITED STATES FOREST SERVICE,
an agency of the United States Department       ORAL ARGUMENT REQUESTED
of Agriculture,

                      Defendants.
          Case 2:20-cv-02158-MO        Document 41       Filed 08/19/21     Page 2 of 47




                                            MOTION

          Plaintiff Blue Mountains Biodiversity Project (“BMBP”) hereby moves this Court for an

order pursuant to Federal Rule of Civil Procedure (“FRCP”) 65 preliminarily enjoining or

temporarily restraining, defendants United States Forest Service and Ochoco National Forest

Supervisor Shane Jeffries (collectively “Forest Service” or “Service”) from allowing or

implementing any of the sanitation logging or commercial thinning authorized in units 1–5 by

the December 7, 2020 final Decision Notice for the Walton Lake Project (“DN”). AR 8713–

8793.1 That DN authorizes a total of 178 acres of logging within the 218-acre Walton Lake

Recreation Area in the Ochoco National Forest. AR 8716–17. Those 178 acres of logging

include 35 acres of sanitation logging in units 2–4, 43 acres of commercial thinning in units 1

and 5, and 100 acres of non-commercial thinning in units 6–8. Id. BMBP only seeks preliminary

relief regarding the 78 acres of sanitation logging and commercial thinning in units 1–5 (the

“commercial logging”). BMBP does not seek preliminary relief regarding the 100 acres of non-

commercial thinning because, although that logging was also authorized illegally and is covered

by the claims in BMBP’s Amended Complaint, ECF No. 12, its implementation likely would not

cause BMBP or its supporters irreparable harm. Also, BMBP does not object to the removal of

actual hazard trees in the developed site and immediately adjacent to roads and designated trails.

          As required by LR 7-1, counsel for BMBP has conferred with counsel for the Forest

Service regarding this motion, was unable to resolve the issues raised by this motion, and the

Forest Service opposes the motion. However, the Forest Service does not oppose the request for


1
 The Forest Service has filed its Administrative Record with the Court. See ECF Nos. 13 and 18.
Although BMBP disputes the completeness of that record, see note 1 below, BMBP does not
seek to strike any documents from that record. BMBP will cite to that incomplete record as
“AR_____”, referencing the Bates numbering inserted by the Forest Service on the right hand
corner of each page in its record.

Page i:          PLAINTIFF’S MOTION AND MEMORANDUM FOR A PRELIMINARY
                 INJUNCTION
           Case 2:20-cv-02158-MO       Document 41       Filed 08/19/21     Page 3 of 47




an expedited hearing. During that conferral, counsel for the Forest Service stated that the

commercial logging and/or commercial thinning could begin any time after October 15, 2021.

This motion will be fully briefed on or before September 30, 2021. See ECF No. 38. If the Court

is unable to set this motion for argument before October 15, 2021, or is for any other reason

unable to fully consider the parties’ briefs and arguments before that date, BMBP requests that

its motion be treated as a motion for a temporary restraining order (TRO) pursuant to FRCP 65.

BMBP also submits the following Memorandum and declarations from Marilyn Miller, Paula

Hood, and Jesse Buss in support of this motion.

       Wherefore, BMBP respectfully requests that the Court enter an order preliminarily

enjoining, or temporarily restraining, the Forest Service from allowing or implementing any of

the sanitation logging and/or commercial thinning authorized by its challenged DN in units 1–5.




Page ii:        PLAINTIFF’S MOTION AND MEMORANDUM FOR A PRELIMINARY
                INJUNCTION
            Case 2:20-cv-02158-MO                       Document 41                Filed 08/19/21              Page 4 of 47




                                                   TABLE OF CONTENTS

                                                                                                                                  Page Nos.

TABLE OF AUTHORITIES . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . v

TABLE OF ACRONYMS . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .ix

INTRODUCTION . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

PROJECT HISTORY. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

PRELIMINARY INJUNCTION STANDARDS. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8

ARGUMENT . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9

              I.     The Project Will Result in Immediate and Irreparable Harm to BMBP. . . . . . . . 9

            II.      BMBP is Likely to Succeed on the Merits . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10

                     a. The Forest Service Violated NEPA by Having an Unreasonably Narrow
                        Purpose and Need Statement (Claim 1, Count 2) . . . . . . . . . . . . . . . . . . . . . 11

                     b. The Forest Service Violated NEPA by Failing to Evaluate All Reasonable
                        Alternatives (Claim 1, Count 3) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14

                     c. The Service’s Ongoing Contract with T2 Violates NEPA
                        (Claim 1, Count 4). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .17

                     d. The Forest Service’s Soils Analysis Violates NEPA (Claim 1, Count 7)
                        and NFMA. (Claim 2, Count 4) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 21

                     e. Project is Significant Under NEPA and Requires an EIS
                        (Claim 1, Count 5) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 25

                                i.         Context . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 26

                                ii.        Intensity . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 29

           III.      The Balancing of the Equities and the Public Interest Strongly Favor a
                     Preliminary Injunction Against the Logging of Large and Old Growth
                     Fir Trees. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .32

           IV.       The Bond Requirements Should be Waived . . . . . . . . . . . . . . . . . . . . . . . . . . . . 34




Page iii:            PLAINTIFF’S MOTION AND MEMORANDUM FOR A PRELIMINARY
                     INJUNCTION
           Case 2:20-cv-02158-MO                      Document 41              Filed 08/19/21            Page 5 of 47




CONCLUSION . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 35

APPENDIX




Page iv:             PLAINTIFF’S MOTION AND MEMORANDUM FOR A PRELIMINARY
                     INJUNCTION
            Case 2:20-cv-02158-MO                      Document 41               Filed 08/19/21             Page 6 of 47




                                                TABLE OF AUTHORITIES

Case                                                                                                                         Page Nos.

Alliance for the Wild Rockies v. Cottrell, 632 F.3d 1127 (9th Cir. 2011) ............................. passim

Anaheim Mem’l Hosp. v. Shalala, 130 F.3d 845 (9th Cir. 1997) ..................................................11

Anderson v. Evans, 371 F.3d 475 (9th Cir. 2004)..........................................................................28

BARK v. U.S. Forest Service, 958 F.3d 865 (9th Cir. 2020) .........................................................29

Blue Mountains Biodiversity Project v. Blackwood, 161 F.3d 1208 (9th Cir. 1998) ...................26

Blue Mountains Biodiversity Project/League of Wilderness Defenders v. Turner,
No. 2:16-cv-01648-MO (D. Or. Oct. 18, 2016) ...........................................................................4, 5

Cascadia Wildlands v. Bureau of Land Management, 410 F. Supp. 3d 1146 (D. Or. 2019) .......28

Citizens to Preserve Overton Park v. Volpe, 401 U.S. 402 (1971) ...............................................11

Ctr. for Biological Diversity v. Nat’l Highway Traffic Safety Admin., 538 F.3d 1172 (9th Cir.
2008)……… ..................................................................................................................................14

Ctr. for Food Safety v. Vilsack, 753 F.Supp.2d 1051 (N.D. Cal. 2010) vacated on other
grounds, 636 F.3d 1166 (9th Cir. 2011) ........................................................................................34

Earth Island Inst. v. U.S. Forest Serv., 442 F.3d 1147 (9th Cir. 2006) .........................................23

Found. For N. Am. Wild Sheep v. U.S. Dep’t of Agric., 681 F.2d 1172 (9th Cir. 1982) ..............30

Friends of Southeast’s Future v. Morrison, 153 F.3d 159 (9th Cir. 1996)....................................13

Gifford Pinchot Task Force v. Perez, No. 3:13-cv-00810-HZ, 2014 WL 3019165
(D. Or. July 3, 2014)…. .................................................................................................................25

Great Old Broads for Wilderness v. Kimbell, 709 F.3d 836 (9th Cir. 2013) ................................24

Idaho Sporting Cong., Inc. v. Rittenhouse, 305 F.3d 957 (9th Cir. 2002) .....................................11

Lands Council v. McNair, 537 F.3d 981 (9th Cir. 2008) (en banc) ...............................................11

League of Wilderness Defs./Blue Mountains Biodiversity Project v. Connaughton,
752 F.3d 755 (9th Cir. 2014) ............................................................................................10, 24, 33

Metcalf v. Daley, 214 F.3d 1135 (9th Cir. 2000) ...............................................................18, 19, 21


Page v:              PLAINTIFF’S MOTION AND MEMORANDUM FOR A PRELIMINARY
                     INJUNCTION
            Case 2:20-cv-02158-MO                       Document 41              Filed 08/19/21              Page 7 of 47




Motor Vehicle Mfrs. Ass’n of United States, Inc. v. State Farm Mut. Auto Ins. Co.,
463 U.S. 29 (1983)… .....................................................................................................................11

Native Ecosystems Council v. U.S. Forest Serv., 418 F.3d 953 (9th Cir. 2005) ...........................24

Nat’l Parks Conservation Ass’n v. Babbitt, 241 F.3d 722 (9th Cir. 2001) .............................25, 30

Nat’l Parks Conservation Ass’n v. BLM, 606 F.3d 1058 (9th Cir. 2010)......................................12

Neighbors of Cuddy Mtn. v. U.S. Forest Serv., 137 F.3d 1372 (9th Cir. 1998) ............................34

Ocean Advocates v. U.S. Army Corps of Eng’rs, 402 F.3d 846 (9th Cir. 2005) ..........................29

Pac. Coast Fed’n of Fishermen’s Ass’ns v. Nat’l Marine Fisheries Serv., 265 F.3d 1028
(9th Cir. 2001)…............................................................................................................................28

Shell Offshore, Inc. v. Greenpeace, Inc., 709 F.3d 1281 (9th Cir. 2013) ........................................8

Simmons v. U.S. Army Corps of Eng’rs, 120 F.3d 664 (7th Cir. 1997) .........................................12

Southeast Alaska Conservation Council v. U.S. Army Corps of Eng’rs, 472 F.3d 1097
(9th Cir. 2006)…............................................................................................................................34

Valdez v. U.S., 56 F.3d 1177 (9th Cir. 1995) .................................................................................16

W. Watersheds Project v. Abbey, 719 F.3d 1035 (9th Cir. 2013) ...........................................14, 17

W. Watersheds Project v. Bernhardt, 391 F. Supp. 3d 1002 (D. Or. 2019) ..............................8, 34

W. Watersheds Project v. Bernhardt, 392 F. Supp. 3d 1225 (D. Or. 2019) .....................32, 33, 34

Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7 (2008) ...........................................................8, 9


Codes and Regulations

5 U.S.C. §§ 701–706 ......................................................................................................................11

5 U.S.C. § 706 .........................................................................................................................14, 17

5 U.S.C. § 706(2)(A)......................................................................................................................11

16 U.S.C. §§ 1600–1614 ...............................................................................................................10

16 U.S.C. § 1604 ...........................................................................................................................24


Page vi:             PLAINTIFF’S MOTION AND MEMORANDUM FOR A PRELIMINARY
                     INJUNCTION
            Case 2:20-cv-02158-MO                      Document 41              Filed 08/19/21             Page 8 of 47




16 U.S.C. § 1604(i) .................................................................................................................23, 25

42 U.S.C. § 4321, et seq ................................................................................................................10

42 U.S.C. § 4332(C) ......................................................................................................................25

40 C.F.R. §§ 1500–1508 (2019) ....................................................................................................12

40 C.F.R. § 1500.2 (2019) .............................................................................................................23

40 C.F.R § 1500.2(e) (2019) .........................................................................................................14

40 C.F.R § 1502.1 (2019) .......................................................................................................23, 24

40 C.F.R. § 1502.2(f) (2019) ............................................................................................18, 20, 21

40 C.F.R. § 1502.2(g) (2019) ..................................................................................................18, 21

40 C.F.R. § 1502.8 (2019) ......................................................................................................23, 24

40 C.F.R. § 1502.13 (2019) .....................................................................................................11, 14

40 C.F.R. § 1502.14 (2019) .....................................................................................................14, 17

40 C.F.R. § 1506.13 (2020) ...........................................................................................................12

40 C.F.R. § 1508.27 (2019) ..........................................................................................................25

40 C.F.R. § 1508.27(a) (2019) ................................................................................................26, 27

40 C.F.R. § 1508.27(b) (2019) ......................................................................................................29

40 C.F.R. § 1508.27(b)(3) (2019) .................................................................................................29

40 C.F.R. § 1508.27(b)(4) (2019) .................................................................................................30

40 C.F.R. § 1508.27(b)(6) (2019) .................................................................................................31

40 C.F.R. § 1508.27(b)(7) (2019) .................................................................................................31

40 C.F.R. § 1508.27(b)(10) (2019) ...............................................................................................32




Page vii:            PLAINTIFF’S MOTION AND MEMORANDUM FOR A PRELIMINARY
                     INJUNCTION
            Case 2:20-cv-02158-MO                        Document 41                Filed 08/19/21              Page 9 of 47




Other

Forest Service Manual, Section 2300, Chapter 2330, Sub-Chapter 2330.6 (Safety) ......................2

Forty Most Asked Questions Concerning CEQ’s National Environmental Policy
Act Regulations, 46 Fed. Reg. 18026 (Mar. 23, 1981) .................................................................14

Fed. R. Civ. P. 65 ..................................................................................................................... i, ii, 8

Fed. R. Civ. P. 65(c) .....................................................................................................................34

Fed. R. Civ. P. 72(a) ........................................................................................................................2

Local Rule 7-1 ................................................................................................................................. i




Page viii:            PLAINTIFF’S MOTION AND MEMORANDUM FOR A PRELIMINARY
                      INJUNCTION
        Case 2:20-cv-02158-MO   Document 41       Filed 08/19/21    Page 10 of 47




                            TABLE OF ACRONYMS


BMBP                            Blue Mountains Biodiversity Project

CE                              Categorical Exclusion

DBH                             Diameter at Breast Height (also: “dbh”)

DM                              Decision Memo

DN                              Decision Notice

EA                              Environmental Assessment

EIS                             Environmental Impact Statement

FOIA                            Freedom of Information Act

FONSI                           Finding of No Significant Impact

FRCP                            Federal Rules of Civil Procedure

LR                              Local Rule

LRR                             Laminated Root Rot

NEPA                            National Environmental Policy Act

NFMA                            National Forest Management Act

ONF                             Ochoco National Forest




Page ix:     PLAINTIFF’S MOTION AND MEMORANDUM FOR A PRELIMINARY
             INJUNCTION
          Case 2:20-cv-02158-MO          Document 41       Filed 08/19/21     Page 11 of 47




                          MEMORANDUM IN SUPPORT OF MOTION

                                         INTRODUCTION

          The commercial logging BMBP seeks to enjoin would occur on about 78 acres of the

218-acre Walton Lake Recreation Area (the “project area”), AR 8716–17, the most visited

recreation site in the Ochoco National Forest (ONF). AR 7625; ECF No. 20 ¶ 2 (admitting

popularity of the location). That logging would occur in units 1–5, AR 8716–17 (treatments

map), mostly within Walton Lake’s “visual influence area” and mostly outside of the developed

recreation site where visitors actually camp, picnic, and park vehicles. The commercial logging,

which could begin at any time after October 15, 2021, would immediately irreparably harm

BMBP by cutting down more than 500 large fir trees, including numerous old growth firs, in

areas where BMBP’s supporters recreate. The balancing of harms from a short-term injunction

(against the logging of large trees that would not regrow within the lifetime of any of BMBP’s

supporters) tips sharply in favor of BMBP. The public interest is served by maintaining the status

quo and preserving these trees while the Court fully resolves BMBP’s legal claims.

          On the merits, the Forest Service’s decision represents a dramatic shift in how it intends

to manage the Walton Lake area. The significance of this shift is underscored by the fact that the

Forest Service now proposes four different ONF Plan amendments in order to allow its proposed

“management.” As the Final Environmental Assessment (EA) admits, the area includes both a

developed site and a separate visual influence area, each with its own management prescriptions.

AR 7575; see also AR 1486, AR 1629. For decades, the Forest Service has managed the risks

created by dead or dying trees by surveying for such hazard trees and removing them on a

regular basis. Six years ago, the Forest Service shifted its thinking dramatically and proposed to

mostly eradicate a predominantly fir, old growth forest in the visual influence area because some




Page 1:          PLAINTIFF’S MOTION AND MEMORANDUM FOR A PRELIMINARY
                 INJUNCTION
          Case 2:20-cv-02158-MO          Document 41       Filed 08/19/21     Page 12 of 47




of the firs had laminated root rot (“LRR”), a naturally occurring disease that has been present in

and around the Walton Lake area for decades. Suddenly, according to the Forest Service, these

old growth firs in the undeveloped visual influence area present an unacceptable risk. Removing

all of these firs – essentially a clearcut – would completely alter the forested character of this

area and destroy the visual quality provided by an old growth forest and which the visual

influence area is intended to maintain.

          The Forest Service is unjustifiably treating the developed site and the visual influence

area as if they should be managed in exactly the same way in terms of identifying and

eliminating potential safety hazards. This is not only inconsistent with decades of prior

management but is also inconsistent with the Forest Service Manual. See Declaration of Jesse

Buss (“Buss Decl.”) ¶9, Ex. 4 at 10 (FSM 2330.6 (Safety) (“Recreation sites present inherent

risks to users in vary degrees depending on the level of site modifications and the activity

involved… individuals engaging in outdoor recreational activities on [NFS] lands assume these

inherent risks.”)). 1 The Forest Service’s proposed uniform management approach improperly

ignores the obvious differences in purpose and use between the developed site and the visual

influence area, and the different levels of acceptable, inherent risk that attach to those contrasting

purposes and uses. Even if such a shift in management direction were necessary, it must be

preceded by a thorough and unbiased NEPA process that allows for a fully-informed decision,


1
  The completeness of the administrative record for this case is still a disputed matter. BMBP
filed a motion to complete the record before Magistrate Judge Sullivan, see ECF Nos. 10, 11, 19,
21, 22, 36, which was denied on the same day this motion was filed. ECF No. 40. BMBP will
file objections to that record ruling pursuant to FRCP 72(a) within fourteen days. The Buss
Declaration includes as exhibits an excerpt from the Forest Service Manual, Ex. 4, and three
Forest Service documents that were addressed in BMBP’s motion as missing from the record that
the Forest Service filed with the Court. See Buss Decl. at ¶¶ 6–8, Ex. 1–3. Because BMBP will
object to the exclusion of Buss Declaration Exhibits 1–3 and other documents from the record,
BMBP believes it is appropriate to offer these documents currently missing from the record in
support of its motion for preliminary relief.

Page 2:          PLAINTIFF’S MOTION AND MEMORANDUM FOR A PRELIMINARY
                 INJUNCTION
          Case 2:20-cv-02158-MO        Document 41       Filed 08/19/21     Page 13 of 47




that facilities complete public participation, and demonstrates that the decision fully complies

with all applicable laws.

          BMBP’s legal claims addressed below establish that did not happen for the Walton Lake

Project. The Forest Service starts its EA by offering an unduly narrow purpose and need

statement tailored to result in only its preferred approach – addressing safety by logging

hundreds of large fir trees – being able to satisfy that improper purpose and need. That in turn

prevents the Forest Service from, as NEPA requires, presenting and properly evaluating all

reasonable alternatives to the Forest Service’s preferred intensive logging. The Forest Service’s

biased approach to its NEPA obligations is explained in part by the fact that the Service

improperly left in place a stewardship contract, executed in 2016 before the Forest Service had

complied with NEPA, and which calls for the same intensive logging that was its preferred

alternative in the EA and ultimately the approach approved by the DN. This approved logging,

however, would also violate the ONF Land and Resource Management Plan’s (the “Plan”)

mandatory 20% limit on soil disturbance in units 2–4, where thousands of fir trees would be

logged. The EA seems to acknowledge this violation but its “analysis” is so convoluted that, in

violation of NEPA, it is impossible for the public to tell by exactly how much the Plan’s standard

would be violated. Finally, the Forest Service’s finding of no significant impact (FONSI)

illegally fails to evaluate the significance of the Project’s impacts in the most important context–

the localized impacts on the 218-acre Walton Lake Recreation Area itself. The intensity of those

localized impacts – direct impacts from non-commercial thinning and commercial logging on

178 acres, with the most intense “sanitation” logging of thousands of fir trees, including more

than 500 large and old growth firs on 35 acres (about 25%) of the visual influence area – is

clearly significant. That is especially true when you consider that the 35-acre clearcut will




Page 3:          PLAINTIFF’S MOTION AND MEMORANDUM FOR A PRELIMINARY
                 INJUNCTION
          Case 2:20-cv-02158-MO         Document 41      Filed 08/19/21     Page 14 of 47




essentially destroy the moist mixed-conifer forest the Forest Service identifies as a part of what

makes the Walton Lake Recreation Area “unique.” Such intense proposed “management” within

the 218-acre, most-visited recreation site in the ONF, requires the more thorough and

comprehensive analysis provided by an Environmental Impact Statement (EIS).2

                                       PROJECT HISTORY

          Walton Lake is the ONF’s most visited recreation site, AR 7570, 7625, and is also the

only recreation area in the ONF with a lake and a combination of moist and dry mixed conifer

forests surrounding it. AR 7729. There is a forested campground and day use area which are

“well-loved,” and visitors value the lake for its fishing opportunities, and the surrounding area

for its beauty. AR 4848. In particular, visitors cherish the massive trees at Walton Lake.3 The

Forest Service is essentially proposing to eliminate Walton Lake’s moist mixed conifer forest in

Walton Lake’s visual influence area by removing more than 500 large fir trees over 21 inches

DBH and more than 2,500 other commercially valuable firs from a 35 acre area, leaving only

about 100 large ponderosa pine and western larch. AR 7608; AR 7583–4.

          The Forest Service’s “Walton Lake Restoration Project” logging proposal has existed in

some form since 2015. Initially, the Forest Service proposed to conduct the logging under several

NEPA categorical exclusions (“CE”) and issued a Decision Memorandum (“DM”) to that effect.

AR 7570. BMBP challenged that decision in court in 2016 and obtained a preliminary injunction.

Blue Mountains Biodiversity Project/League of Wilderness Defenders v. Turner, No. 2:16-cv-


2
  For purposes of obtaining preliminary relief, BMBP does not address the merits of all the legal
claims in its amended complaint. ECF No. 12. Instead this motion focuses on the claims BMBP
believes it can best present and the Court can best evaluate in the abbreviated time frame that
applies when a party must seek such emergency relief. BMBP reserves the right to address all of
its legal claims when it seeks summary judgment.
3
  See, e.g., AR 6102 (comment suggesting that if the Forest Service logs the area its recreational
value would drop); AR 6124 (comment stating that if the Forest Service cuts down these trees,
“the natural beauty of the area will be totally destroyed.”).

Page 4:          PLAINTIFF’S MOTION AND MEMORANDUM FOR A PRELIMINARY
                 INJUNCTION
          Case 2:20-cv-02158-MO         Document 41       Filed 08/19/21     Page 15 of 47




01648-MO (D. Or. Oct. 18, 2016) ECF No. 25. One of BMBP’s claims focused on the Forest

Service’s failure to properly describe the extent of its proposed logging in its 2015 scoping

notice. Id. ECF No. 9 at 4–7, 21–27. Shortly after the preliminary injunction was issued, the

Forest Service withdrew its DM. AR 5174. However, before the Project was enjoined and the

DM withdrawn, the Forest Service entered into a contract giving a private timber company the

right to conduct the commercial logging. AR 5170–73 (contract, dated May 3, 2016). This

contract was not withdrawn in 2016 and remained in place during all of the Forest Service’s

subsequent NEPA analyses, including its NEPA analysis for the current iteration of the proposed

project. See AR 7886–900. To BMBP’s knowledge, and as suggested by the quickly approaching

project implementation date, the 2016 contract still remains in place as of the date of this filing.

          In 2017, the Forest Service changed its approach in terms of NEPA compliance and

issued an EA and FONSI regarding the proposed logging. AR 5409–5593. However, the Forest

Service did not rescope the project before doing so. Instead, before beginning the new additional

NEPA analysis, the project manager informed his team that the logging contract remained in

place and the proposed action in the EA (which they had not yet drafted) would be the same

action he had authorized in the 2015 DM. AR 7883. BMBP filed an objection to that 2017

decision, and as a result the Service again withdrew its decision documents. AR 5708, 5709.4

          The Forest Service is now attempting to authorize the Project for the third time. The

Forest Service published a scoping notice for the Project in August 2019. AR 6058. The Final

EA for the Project was published in July of 2020 along with the Draft DN and FONSI. AR 7487;

AR 7566. Defendant Jeffries signed the Final DN and FONSI on December 7, 2020. AR 8734.



4
 BMBP subsequently learned the decision was withdrawn so the Forest Service could include
additional plan amendments. AR 7893.



Page 5:          PLAINTIFF’S MOTION AND MEMORANDUM FOR A PRELIMINARY
                 INJUNCTION
          Case 2:20-cv-02158-MO        Document 41        Filed 08/19/21      Page 16 of 47




The Forest Service’s current Decision authorizes essentially the same type and amount of

commercial logging as the withdrawn 2016 DM. The 2016 Decision authorized 176 acres of

logging and the current Decision authorizes 178 acres of logging. AR 5057 and AR 8716–17,

respectively. The Forest Service’s current decision fails to cure the legal deficiencies in its prior

decisions regarding essentially the same project, and in fact compounds them.

          The Forest Service began its latest NEPA process in June of 2019 with a “public

information meeting,” AR 7579, but failed to notify BMBP of its plan to restart the NEPA

process and did not invite BMBP to this meeting. When asked about this the Forest Service did

not deny BMBP and its attorneys were left off the email distribution lists for the notice of this

meeting but instead asserted that it was already aware of BMBP’s positions regarding the

Project. AR 6037. The Service published an actual scoping notice for the Project on August 7,

2019. AR 6058. BMBP submitted comments on September 5 and 6, 2019, AR 6161–89; AR

6193–202, but was unable to address what was disclosed at the June 2019 public meeting.

BMBP was surprised to see that the Forest Service now proposed four plan amendments (the

2017 proposal had only two). AR 5201–02. Prior to receiving its scoping comments the Forest

Service was not aware of BMBP’s positions regarding these two new amendments.

          On February 18, 2020 the Forest Service made its draft EA available for a 30-day public

comment period. AR 6601. On March 18, 2020, BMBP requested an extension of the comment

period, or a second comment period, primarily because the comment period occurred just as the

COVID pandemic was escalating and many public facilities such as libraries and universities

began closing their facilities to the public. AR 6720. BMBP was not the only member of the

pubic to request such an extension for this same reason. AR 7262. The Forest Service




Page 6:          PLAINTIFF’S MOTION AND MEMORANDUM FOR A PRELIMINARY
                 INJUNCTION
          Case 2:20-cv-02158-MO         Document 41       Filed 08/19/21      Page 17 of 47




inexplicably denied BMBP’s request. AR 6762. BMBP was able to submit comments on March

19, 2020, which objected to the Service’s refusal to allow more time for comments. AR 6767.

          The Service gave notice of an Objection Period for the Project on July 21, 2020, and

BMBP submitted a timely objection on September 4, 2020. AR 7823, 7829. The Forest Service

hosted an objection resolution meeting on October 30, 2020 which BMBP attended. AR 8637.

While no resolution was reached, AR 8641, the Forest Service proposed dropping its logging of

large firs over 21 inches DBH in most of units 1 and 5, despite its claim for five years that

logging these large firs was essential to forest health and fire prevention. AR 8637; AR 8671.5

          The Forest Service issued its final DN on December 7, 2020. AR 8713. It approved the

Project with sanitation logging in units 2, 3, and 4 (removing all grand fir and Douglas-fir,

including all large and old growth fir); non-commercial thinning in units 6, 7, and 8 (removing

only small trees with no commercial value); and commercial and non-commercial thinning in

units 1 and 5 (removing some large fir). AR 8716–17. In order to allow for the commercial

logging the DN also approved four different ONF Plan amendments, as follows: (1) a Plan

amendment to “allow harvest within LOS stages that are below HRV” (i.e., to allow logging in

old growth areas); (2) a Plan amendment to allow removal of large trees (i.e., trees 21” DBH or

greater); (3) a Plan amendment to modify the visual quality standard away from “retention,”

(“retention” means that human activities are not evident to casual forest visitor); and (4) a Plan

amendment waiving the 5-acre harvest patch size limit. Final EA (AR 7582). The Forest Service

includes these four Plan amendments because, without the first two amendments, the Project

would violate the 1995 Eastside Screens Plan Amendments (see AR 7598, describing the

standards that would be violated), and without the second two amendments, the Project would


5
  Unlike its logging of all firs in units 2–4, which it primarily justifies as a public safety measure,
the Service had never emphasized public safety as a reason for logging large firs in units 1 and 5.

Page 7:          PLAINTIFF’S MOTION AND MEMORANDUM FOR A PRELIMINARY
                 INJUNCTION
          Case 2:20-cv-02158-MO         Document 41        Filed 08/19/21      Page 18 of 47




violate the original 1989 ONF Plan. See AR 7599 (describing the standards that would be

violated). The fact that the Forest Service had to approve four plan amendments in order to

accomplish this Project underscores how inconsistent the Project is with the existing Plan and the

significance of the changes to the area that the Service is proposing.

          The Forest Service could begin commercial logging at any time after October 15, 2021,

although a specific date has not yet been provided. ECF No. 31, at 4.

                         PRELIMINARY INJUNCTION STANDARDS

          Under FRCP 65, the Court may issue a preliminary injunction pending final resolution of

BMBP’s claims. Typically, a plaintiff must demonstrate “[1] that he is likely to succeed on the

merits, [2] that he is likely to suffer irreparable harm in the absence of preliminary relief, [3] that

the balance of equities tips in his favor, and [4] that an injunction is in the public interest.” Shell

Offshore, Inc. v. Greenpeace, Inc., 709 F.3d 1281, 1289 (9th Cir. 2013) (citing Winter v. Nat.

Res. Def. Council, Inc., 555 U.S. 7, 20 (2008)).6 However, a plaintiff need “only show that there

are ‘serious questions going to the merits’… if the ‘balance of hardships tips sharply in the

plaintiff’s favor,’ and the other two Winter factors are satisfied.” Shell Offshore, 709 F.3d at

1291 (quoting Alliance for the Wild Rockies (“AWR”) v. Cottrell, 632 F.3d 1127, 1135 (9th Cir.

2011)). As the concurring opinion in AWR explained, 632 F.3d at 1139 (Mosman, J.,

concurring): a “district court at the preliminary injunction stage is in a much better position to

predict the likelihood of harm than the likelihood of success … in many, perhaps most, cases the

better question to ask is whether there are serious questions going to the merits.” Id. at 1140.

Although injunctive relief is an extraordinary remedy and requires a clear showing that plaintiffs

are entitled to such relief, Winter, 555 U.S. at 22, BMBP can make such a showing here.


6
 The test for issuing a TRO is essentially the same. W. Watersheds Project v. Bernhardt, 391 F.
Supp. 3d 1002, 1007 (D. Or. 2019).

Page 8:          PLAINTIFF’S MOTION AND MEMORANDUM FOR A PRELIMINARY
                 INJUNCTION
          Case 2:20-cv-02158-MO          Document 41       Filed 08/19/21      Page 19 of 47




                                             ARGUMENT

  I.      The Project Will Result in Immediate and Irreparable Harm to BMBP.

          In order to obtain a preliminary injunction, plaintiffs must show that they are likely to

suffer irreparable harm absent an injunction. Winter, 555 U.S. at 20. The Ninth Circuit has

concluded that plaintiffs satisfy this requirement when a project will harm a plaintiff’s members’

ability to “view, experience, and utilize the areas in their undisturbed state,” and will “prevent

[their] use and enjoyment … of the forest.” AWR, 632 F.3d at 1135 (concluding that logging,

even in only a portion of a burned area, establishes a likelihood of irreparable harm). For the

purposes of establishing irreparable harm, “undisturbed” refers to the state of the forest before

the challenged future activity occurs. See Id. at 1129. The Project’s commercial logging at issue

here would remove hundreds of large fir trees including all the firs from a dense, mixed-conifer

forest, which includes large old growth Douglas firs up to 60” dbh and grand firs up to 57” dbh.

AR 4964; AR 7583 (“Remove all grand fir and Douglas-fir of all ages and all sizes”).

          BMBP’s supporters, officers, and staff hike, camp, bird watch, view wildlife, photograph

scenery and wildlife, and engage in other vocational, educational, scientific observation, and

recreational activities within the ONF, including the Project area and adjacent lands. Amended

Complaint, ECF No. 12 at ¶ 8. BMBP submits the declaration of its long-time member Marilyn

Miller (“Miller Decl.”) to establish that she is one of those BMBP supporters. Miller Decl.at ¶ 4;

see also Declaration of Paula Hood (“Hood Decl.”) at ¶¶ 10–12.

          The approved logging would negatively affect Miller’s bird-watching and wildlife

viewing opportunities in the area, will harm her ability to view and utilize the area in its

undisturbed state, and will impede her spiritual, aesthetic, professional, and recreational use and

enjoyment of the area. See Miller Decl. ¶¶ 4, 10, 12, 14. Specifically, Miller believes that the




Page 9:          PLAINTIFF’S MOTION AND MEMORANDUM FOR A PRELIMINARY
                 INJUNCTION
        Case 2:20-cv-02158-MO          Document 41        Filed 08/19/21     Page 20 of 47




proposed logging will negatively impact the visual and aesthetic qualities of the places she uses

and intends to use again. Id. If the Project moves forward, Miller, who frequently uses the

Project area for bird watching, hiking, camping, wildlife observation, and nature photography,

will avoid using the Walton Lake area because of the harm that the logging will inflict on

wildlife, the visual and aesthetic quality of the area, and her sense of spiritual peace with the

forest. Miller Decl. ¶ 12; see also Hood Decl. ¶ 12. Miller uses both the forest in units 1 and 5

where commercial thinning would remove “competing” large fir and the mixed-conifer forest in

units 2–4 where logging would remove all fir trees. The removal of these fir trees would

significantly harm her aesthetic and recreational use of these forests, and she would avoid using

these areas if the planned commercial logging occurs. Miller Decl. ¶ 12.

       The Ninth Circuit has held that the logging of mature trees, if indeed incorrect in

law, cannot be remedied easily, if at all. League of Wilderness Defs./Blue Mountains Biodiversity

Project v. Connaughton, 752 F.3d 755, 764 (9th Cir. 2014) (“Connaughton”) (concluding that

proposed logging of mature trees, “as with many instances of this kind of harm,” established

irreparable harm for the purposes of the preliminary injunction analysis). Moreover, the Ninth

Circuit has granted injunctions in cases involving only smaller trees and in areas that have

previously been burned. See AWR, 632 F.3d at 1129, 1135. Here, the Forest Service’s Project

will involve logging many large trees, including firs up to 60” dbh. AR 4964; AR 7583. Even if

the Project involved replanting logged areas with the same tree types, most BMBP supporters

would not live to see the trees reach the maturity of those currently standing in the Project area.

Thus, BMBP supporters will be irreparably harmed if Defendants move forward with the Project.

 II.   BMBP is Likely to Succeed on the Merits.

       Judicial review of agency actions brought under the National Environmental Policy Act,

42 U.S.C. § 4321, et seq (“NEPA”) and the National Forest Management Act, 16 U.S.C. § 1600–


Page 10:       PLAINTIFF’S MOTION AND MEMORANDUM FOR A PRELIMINARY
               INJUNCTION
        Case 2:20-cv-02158-MO          Document 41       Filed 08/19/21      Page 21 of 47




1614 (“NFMA”), are governed by the Administrative Procedure Act (“APA”). 5 U.S.C. §§701–

706; Idaho Sporting Cong., Inc. v. Rittenhouse, 305 F.3d 957, 964 (9th Cir. 2002). Under the

APA, a court shall hold unlawful and set aside agency actions found to be “arbitrary, capricious,

an abuse of discretion, or otherwise not in accordance with law.” 5 U.S.C. §706(2)(A). Under

this standard: an “agency must examine the relevant data and articulate a satisfactory explanation

for its action.” Motor Vehicle Mfrs. Ass’n of United States, Inc. v. State Farm Mut. Auto Ins. Co.,

463 U.S. 29, 43 (1983). An agency’s decision is arbitrary and capricious if the agency fails to

consider an important aspect of a problem, offers an explanation for the decision that is contrary

to the evidence, is so implausible that it could not be ascribed to a difference in view or be the

product of agency expertise, or if the agency’s decision is contrary to the governing law. Id.

       The arbitrary and capricious standard does not shield agency action from a “thorough,

probing, in-depth review.” Citizens to Preserve Overton Park v. Volpe, 401 U.S. 402, 415

(1971). Deference to agency expertise is required, but the agency must “explain the conclusions

it has drawn from its chosen methodology and the reasons it considers the underlying evidence to

be reliable.” Lands Council v. McNair, 537 F.3d 981, 994 (9th Cir. 2008) (en banc). This Court

may uphold the Forest Service’s decision only on the basis of the reasoning found in that

decision. Anaheim Mem’l Hosp. v. Shalala, 130 F.3d 845, 849 (9th Cir. 1997). Consistent with

these standards for review, BMBP demonstrates below that it is likely to succeed on the merits.

However, because the balance of hardships tips sharply towards BMBP, all BMBP is required to

show is that it has raised “serious questions going to the merits,” AWR, 632 F.3d at 1135.

           a. The Forest Service Violated NEPA by Having an Unreasonably Narrow
              Purpose and Need Statement (Claim 1, Count 2).

       NEPA requires an agency to specify an underlying purpose and need and to use that

purpose and need to identify alternatives to the proposed action. See 40 C.F.R. § 1502.13



Page 11:       PLAINTIFF’S MOTION AND MEMORANDUM FOR A PRELIMINARY
               INJUNCTION
        Case 2:20-cv-02158-MO         Document 41        Filed 08/19/21     Page 22 of 47




(2019).7 The Forest Service unreasonably defined the purpose and need for the project too

narrowly such that it ignores Forest Plan management objectives for the Walton Lake area and

excludes the consideration of reasonable alternatives. “An agency may not define the objectives

of its action in terms so unreasonably narrow that only one alternative . . . would accomplish the

goals of the agency’s action, and the EIS would become a foreordained formality.” Nat’l Parks

Conservation Ass’n v. BLM, 606 F.3d 1058, 1070 (9th Cir. 2010). As explained by the court in

Simmons v. U.S. Army Corps of Engineers, 120 F.3d 664, 666 (7th Cir. 1997):

    “The ‘purpose’ of a project is a slippery concept, susceptible of no hard-and-fast
    definition. One obvious way for an agency to slip past the strictures of NEPA is to
    contrive a purpose so slender as to define competing ‘reasonable alternatives’ out of
    consideration (and even out of existence). The federal courts cannot condone an agency’s
    frustration of Congressional will. If the agency constricts the definition of the project’s
    purpose and thereby excludes what truly are reasonable alternatives, the EIS cannot fulfill
    its role. Nor can the agency satisfy [NEPA].”

       In this case, two of the four purpose and need statements suffer from the exact deficiency

the court warned of in Simmons. The first purpose and need statement states: “[t]here is a need to

curb the laminated root rot infestation where it occurs within the Developed Recreation

Management Area around Walton Lake, to develop a healthy stand of vegetation, and provide for

public safety.” AR 7573. The fourth states: “[t]here is a need to amend the Ochoco Land and

Resource Management Plan.” AR 7574. Overall, the reasonableness of the purpose and need

statement must be assessed by considering the legal context of the action. In this case the legal

context is the ONF Plan, which provides management direction for areas based on their



7
  The Council on Environmental Quality (“CEQ”) promulgated regulations to implement NEPA
that are binding on all federal agencies. Those regulations are found at 40 C.F.R. §§ 1500–1508
(2019). The Project was developed and analyzed under the 2019 CEQ regulations, and thus
BMBP relies upon the 2019 regulations in its analysis of the relevant project documents. The
CEQ amended its regulations effective September 14, 2020. See 40 C.F.R. § 1506.13 (2020)
(effective date). Because the new regulations are not retroactive, the Forest Service’s NEPA
analysis must comply with the requirements of the old, 2019 version of the CEQ regulations.

Page 12:       PLAINTIFF’S MOTION AND MEMORANDUM FOR A PRELIMINARY
               INJUNCTION
        Case 2:20-cv-02158-MO           Document 41        Filed 08/19/21      Page 23 of 47




classification. See Friends of Southeast’s Future v. Morrison, 153 F.3d 159, 167 (9th Cir. 1996)

(upholding purpose and need based on applicable management plan). The Walton Lake area is

designated under the ONF Plan to be managed such that, among other things, (1) it is safe; (2) it

is beautiful; (3) it is relatively natural; (4) timber activities will normally not be visually evident,

but may be used for safety and visual enhancement; (5) scenic views may be enhanced through

harvest or thinning but will appear natural; and (6) “thinning may be done to meet the visual

quality objectives and maintain healthy stands.” AR 7574–5; AR 7597 (emphasis added); AR

1486. The Plan also provides the goal for the Developed Recreation Management areas to

“provide safe, healthful, and aesthetic facilities for people to utilize while they are pursuing a

variety of recreational experiences within a relatively natural outdoor setting.” AR 7573.

        Consistent with these Plan provisions a more appropriate initial purpose and need

statement would be: “There is a need to determine how best to address public safety in light of

the existing LRR in the undeveloped visual influence portion of the recreation management

area.” There are numerous potential ways to address public safety other than completely

eliminating the hundreds of large LRR susceptible firs that currently contribute to the Walton

Lake recreation area’s scenic beauty and natural outdoor setting. But the Forest Service has

impermissibly construed its own already overly narrow initial purpose and need statement to

require exactly that. Similarly there was no legitimate reason to include a “need to amend the

forest plan” in the purpose and need statement. Including such a “need” allowed the Forest

Service to improperly predetermine that its drastic approach to public safety, requiring four

amendments to current Plan direction, was the only acceptable solution to public safety issues.

        The Forest Service’s decision to unreasonably define the purpose and need of the project

and then propose to amend the Forest Plan in response was arbitrary and capricious in violation




Page 13:        PLAINTIFF’S MOTION AND MEMORANDUM FOR A PRELIMINARY
                INJUNCTION
        Case 2:20-cv-02158-MO          Document 41       Filed 08/19/21     Page 24 of 47




of the APA and NEPA. 5 U.S.C. § 706; 40 C.F.R. §§ 1502.13, 1502.14 (2019). As is discussed

below the Forest Service used its unduly narrow purpose and need definitions to arbitrarily reject

or consider at all several reasonable alternatives.

           b. The Forest Service Violated NEPA by Failing to Evaluate All Reasonable
              Alternatives (Claim 1, Count 3).

   NEPA requires federal agencies to give full and meaningful consideration to all reasonable

alternatives in an EA. Ctr. for Biological Diversity v. Nat’l Highway Traffic Safety Admin., 538

F.3d 1172, 1217 (9th Cir. 2008) (agencies must “[r]igorously explore and objectively evaluate all

reasonable alternatives to a proposed project.”); 40 C.F.R. § 1502.14 (2019). This requirement

includes an analysis of alternatives that “will avoid or minimize” a proposal’s adverse effects. 40

C.F.R § 1500.2(e) (2019); see also Forty Most Asked Questions Concerning CEQ’s National

Environmental Policy Act Regulations, 46 Fed. Reg. 18026, 18027 (Mar. 23, 1981). Here,

despite being presented with multiple reasonable alternatives for the Walton Lake Project—

including the use of warning signage without closing units to public use, and limiting the area

needing to be sanitized by shrinking the developed recreation boundary—the Forest Service

failed to fully and meaningfully consider said alternatives, arbitrarily and capriciously violating

NEPA. 40 C.F.R § 1500.2(e) (2019); see W. Watersheds Project v. Abbey, 719 F.3d 1035, 1050

(9th Cir. 2013) (“The existence of a viable but unexamined alternative renders an [EA]

inadequate.”)

   As a result of the unduly narrow purpose and need statement, discussed above, the Forest

Service considered a constrained range of possible alternatives, consisting of the following:

   •   Alternative 1 (No Action)
   •   Alternative 2 (Proposed Action), including 35 acres of “sanitation harvest” (essentially a
       clear cut) removing all grand and Douglas-fir of all ages and sizes in units 2–4,
       commercial and non-commercial thinning in units 1 & 5, non-commercial thinning in
       units 6–8, with .41 miles of temporary road construction.



Page 14:        PLAINTIFF’S MOTION AND MEMORANDUM FOR A PRELIMINARY
                INJUNCTION
        Case 2:20-cv-02158-MO          Document 41        Filed 08/19/21     Page 25 of 47




   •   Alternative 3: mirrors most elements of the Proposed Action but limits the sanitation
       logging in units 2–4 to within 150 feet of the loop road, closes the untreated portion of
       those units to public use, and relocates the hiking trial.
   •   Alternative 4: mirrors most elements of Alternative 3, but eliminates all treatments in
       units 2–4 and instead implements a public closure for those units.

Final EA (AR 7582–88). Alternatives 2 and 3 would require Plan amendments to avoid violation

of the ONF Plan, AR 7582–85, while Alternatives 1 and 4 would not require amendments.

       By framing the Forest Plan amendments as basic project “needs,” AR 7574, the Forest

Service demonstrated that it did not intend to give meaningful consideration to any alternatives

which did not include a Plan amendment, or which would not entirely “curb” LRR in all areas.

AR 7582; AR 7587. Indeed, the No-Action Alternative was rejected because it did not address

the narrowly stated needs in any units. AR 8728. Alternative 3, which only eliminated fir trees in

a portion of units 2–4, was rejected because it did not totally “curb” firs from the visual influence

portion of the recreation area. Id. (did not “tackle the whole area.”) But Alternative 3 actually

presents a true middle ground between “no action” and Alternative 2’s “cut down all firs”

approach to public safety. Alternative 3 would have left hundreds of large firs in place while

removing firs only from the areas near roads and trails where they arguably present an actual

threat to public safety. AR 7585–6. Alternative 4 also was rejected because eliminating treatment

in units 2–4 conflicted with the Forest Service’s perceived need to address public safety by

“curbing” all trees susceptible to LRR. AR 8728.

       Advancing an alternative for supposed consideration in an EA that does not meet a

project’s unreasonably narrowly-defined “need” is an exercise in futility and essentially acts as a

space-filler to create the perception that the Forest Service considered a full range of alternatives.




Page 15:       PLAINTIFF’S MOTION AND MEMORANDUM FOR A PRELIMINARY
               INJUNCTION
        Case 2:20-cv-02158-MO          Document 41       Filed 08/19/21     Page 26 of 47




The Forest Service never intended to meaningfully consider these options.8 Instead of populating

the EA with throw-away alternatives, the Forest Service should have dedicated its analysis to

fully considering these alternatives and to considering other serious alternatives that were

proposed by BMBP and by Forest Service staff.

       For example, BMBP suggested in its scoping comments that the Forest Service consider

alternatives that reduce the unnecessary logging of large and old growth trees, yet still meet the

Forest Service’s stated public safety goal, such as posting adequate signage around units of

concern while leaving them open to recreationists. AR 6199. The units for which BMBP

suggested this alternative are part of the undeveloped and much less used visual influence area,

and thus would not impact safety in the “developed” portion of the Walton Lake area. Posting

such signage is a recognized and acceptable way to address safety issues. See, e.g., Valdez v.

U.S., 56 F.3d 1177, 1180 (9th Cir. 1995) (dismissing tort claim for injury in national park where

plaintiff was adequately warned). Signage warns users while saving hundreds of large and old

growth firs and allowing the public to decide for themselves whether any safety risk is worth

taking in order to recreate in that undeveloped area of the forest.

       The Forest Service points to the need for public safety within the Developed Recreation

Management Area as a reason it must so aggressively “sanitize” the relevant units, AR 7573, but

only advances solutions that involve logging the Visual Influence Area to the same level of

“safety” as the Developed Site itself. AR 7573. What the Forest Service fails to acknowledge,

however, is that there is more than one way to achieve its stated safety goals. One such solution

was provided by BMBP, above, and another was directly presented to the Forest Service by one



8
  This was clearly demonstrated by one internal email where the Forest Service environmental
coordinator asked that two expert reports be “refresh[ed]” to “address a couple additional
alternatives. Should not be much work at all[.]” Buss Decl. Ex. 1 at 1.

Page 16:       PLAINTIFF’S MOTION AND MEMORANDUM FOR A PRELIMINARY
               INJUNCTION
        Case 2:20-cv-02158-MO          Document 41       Filed 08/19/21     Page 27 of 47




of its own staff; Kent Koeller, a Forest Service recreational planner, who advanced a simple and

viable alternative which would have addressed the issue of safety within developed areas and

helped to reduce the number of large and old growth fir trees being cut. “I have from day one of

this project two plus years ago recommended at least shrinking the developed recreation

boundary in places to within (two tree lengths) 150 feet of loop road and promoting a sanitation

treatment for LRR within that boundary.”9 AR 7901 (parenthetical in original). This reasonable

alternative would reduce the burden on the Forest Service to maintain an adequately “safe”

developed recreation environment for recreationists by reducing the area it must administer and

would spare many acres of the visually desirable LOS areas in units 2–4 from unnecessary and

untimely “sanitation.” Mr. Koeller indicates that trails (and perhaps roads), would not need to

undergo this sanitation process if they did not fall within the developed recreation designation,

“as it is only within [the] developed recreation boundary that we address safety. We wouldn’t

safe proof a trail otherwise.” Id. There is no evidence in the EA that the Forest Service evaluated

Mr. Koeller’s proposed alternative. Here, the existence of “viable but unexamined alternative[s]”

renders the Walton Lake EA inadequate. Abbey, 719 F.3d at 1050. The Service’s decision to not

evaluate all reasonable alternatives and reject other viable solutions was arbitrary and capricious

in violation of the APA and NEPA. 5 U.S.C. § 706; C.F.R. § 1502.14 (2019).

           c. The Service’s Ongoing Contract with T2 Violates NEPA (Claim 1, Count 4).

       A likely explanation for the Forest Service’s odd, extremely limiting purpose and need

statement and its arbitrary rejection of and failure to even consider certain reasonable alternatives

is the logging contract it entered into in 2016. That contract is paid for with appropriated funds


9
  This alternative differs significantly from Alternative 3 because it actually removes certain
acreage from the official Developed Recreation Area and thereby both saves hundreds of trees
and would not require closure of these currently forested acres because they would be outside
the developed recreation boundary.

Page 17:       PLAINTIFF’S MOTION AND MEMORANDUM FOR A PRELIMINARY
               INJUNCTION
        Case 2:20-cv-02158-MO         Document 41        Filed 08/19/21     Page 28 of 47




and the Service will lose that funding if the contract is changed significantly and terminated.

NEPA stipulates that an agency “shall not commit resources prejudicing selection of alternatives

before making a final decision.” 40 C.F.R. § 1502.2(f) (2019). EAs are meant to analyze the

impacts of a proposed action “rather than justify[] decisions already made.” Id. § 1502.2(g)

(2019). The Forest Service violated these regulations by not terminating and instead leaving in

place the 2016 logging contract while it conducted its 2017 EA and its 2020 EA.

       The meaning of these NEPA regulations was explored in detail in Metcalf v. Daley, 214

F.3d 1135 (9th Cir. 2000), a case which involved two federal agencies entering into a written

contract with a tribe before any NEPA analysis had been completed on the tribe’s whaling

proposal. In that case, the Makah Tribe wished to reinitiate hunting of gray whales, and sought

the support of federal agencies to bring this proposal before the International Whaling

Commission (IWC) on its behalf. Id. at 1138. Those federal agencies entered into a signed

agreement with the Makah to support its application and to provide for cooperation with the tribe

once the harvests were underway. Id. at 1139. It was only after this written agreement had been

executed, however, that the agencies undertook to prepare an EA for the proposal. After the draft

EA was put out for public comment, one agency and the Makah entered into a new written

agreement which mirrored the original in most regards. Id. Four days after this second agreement

was signed, the agencies issued a final EA and FONSI. Id. at 1140.

       As the court appropriately noted with regard to the preparation of NEPA documents,

“proper timing is one of NEPA’s central themes. An assessment must be prepared early enough

so that it can serve practically as an important contribution to the decisionmaking process and

will not be used to rationalize or justify decisions already made.” Id. at 1142. The Ninth Circuit

held that the federal agencies failed to take a hard look at the environmental consequences of




Page 18:       PLAINTIFF’S MOTION AND MEMORANDUM FOR A PRELIMINARY
               INJUNCTION
        Case 2:20-cv-02158-MO          Document 41        Filed 08/19/21     Page 29 of 47




their actions where they entered into a contract with the tribes before conducting the EA. By

making such a firm commitment before the EA was completed, the court agreed the agencies had

irretrievably committed resources and the EA was “demonstrably suspect because the process

under which the EA was prepared was fatally defective.” Id. at 1146. Such is also the case here.

       Similar to the situation in Metcalf, here too an agency has entered into an agreement

before required NEPA analysis was conducted. The agreement at issue here – a logging contract

– was put in place in May of 2016 in preparation for a nearly identical logging proposal at

Walton Lake. See AR 5170–73. In a memo giving direction on the 2017 Walton Lake EA,

District Ranger Turner stated that “[a] stewardship contract was prepared and awarded and

project implementation was scheduled to begin in October, 2016” before the preliminary

injunction in the LOWD/BMBP v. Turner suit was granted. AR 7883. Turner went on to say that

“[t]he proposed action will remain as documented in the 2015 Decision Memo.” Id. (emphasis

added). In other words, the project parameters would remain as they were reflected in the

contract. That 2016 contract, which was entered over three years before the NEPA process was

ever begun for the current iteration of the Walton Lake Project proposal, has remained in place

ever since, and has continued to dictate the Forest Service’s priorities and tainted its

consideration of alternatives that are inconsistent with that contract.10

       The Forest Service has represented to the public that the logging contract does not bind

the agency and that it can modify or terminate the contract.11 AR 7900. If the contract is in fact a

meaningless, illusory contract that the Forest Service can terminate at will, then why has it not

yet done so? The contract with T2 is a stewardship contract that requires the Service to pay T2


10
   In response to BMBP’s FOIA request, the Service has acknowledged that its “stewardship
contract” to log the area in question is still in place. See AR 7900; AR 7897; and AR 7886.
11
   That, of course, is true of almost any contract so long as the breaching party also pays any
actual damages.

Page 19:       PLAINTIFF’S MOTION AND MEMORANDUM FOR A PRELIMINARY
               INJUNCTION
        Case 2:20-cv-02158-MO          Document 41       Filed 08/19/21      Page 30 of 47




$78,262 in appropriated funds (a significant portion of the contract requires T2 to conduct

unprofitable, non-commercial thinning). AR 5170; AR 8242. The remaining balance of the

service work, which totals approximately $114,000, is funded by the value of the commercial

timber which T2 gets to keep (estimated to be $36,000 at the time the contract was signed). AR

8242–45. One reason the Forest Service has not terminated this contract can be found in

documents that the Service did not want to share with the public; in an October of 2019, internal

email Mark Phillip, a Forest Service contracting officer explained that the contract was merely

put on hold, elaborating that “[i]f the treatment prescription changes drastically or wood product

value continues to decline that contract awarded years ago will be terminated without

performance and we will lose those appropriated dollars and likely not have the funds to

compete and complete a new project.” AR 7897 (emphasis added). In this email, Mr. Phillip also

indicated that “already having an awarded contract and not having the funds is the second part of

the scenario that doesn’t meet the good news category that I would prefer not to share with a

potentially less than understanding public.” Id. See also AR 8242. This described use-it-or-lose-it

situation clearly incentivizes the Service to make use of the previously appropriated funds, but

only in a manner that does not deviate far from the original logging proposal in terms of

treatment prescription, lest the contract be terminated and appropriated funds lost.

       Even if the contract were illusory, the fact that appropriated funds may be lost if the

treatment prescriptions change too much and the contract is terminated puts a thumb on the scale

of the agency’s NEPA analysis, in violation of 40 C.F.R. § 1502.2(f) (2019), which mandates

that an agency “shall not commit resources prejudicing selection of alternatives before making a

final decision.” (emphasis added). It is clear the Forest Service is invested in the current terms of

the existing contract so as not to lose appropriated funds, and the EA process served only to




Page 20:       PLAINTIFF’S MOTION AND MEMORANDUM FOR A PRELIMINARY
               INJUNCTION
        Case 2:20-cv-02158-MO          Document 41        Filed 08/19/21     Page 31 of 47




justify the Forest Service’s decision to log as it has been planning to do for five years. Similar to

the agencies in Metcalf, here the Forest Service has irretrievably committed resources before the

relevant NEPA analysis was undertaken, and the EA here is similarly “demonstrably suspect

because the process under which the EA was prepared was fatally defective.” Metcalf, 214 F.3d

at 1146. The point of the holding in Metcalf is that by entering into a written, formal contract the

Forest Service has manifested a clear intent that is inconsistent with NEPA’s objective analysis

of a proposal’s impacts before approving that proposal. Entering into a logging contract and

leaving it in place, thereby committing appropriated dollars (i.e. resources) prejudiced the

selection of alternatives before the relevant NEPA process was even started, much less complete.

This is arbitrary and capricious and violates 40 C.F.R. §§1502.2(f) and 1502.2(g) (2019).12

           d. The Forest Service’s Soils Analysis Violates NEPA (Claim 1, Count 7) and
              NFMA (Claim 2, Count 4).

       The ONF Plan, which provides applicable standards and thresholds for detrimental soil

disturbance in the forest, acknowledges that “timber management has the greatest potential for

detrimental impacts.” AR 1611. The Plan instructs the Forest Service to “[s]trive to reduce

compaction and displacement to get as close to 90 percent of the total activity area … remaining

in a non-compacted/non-displaced condition,” AR 1612, with “[t]he minimum [being] 80 percent

of the total activity area.” Id.; Appendix at 113; see also AR 7476 (Soils Report). Stated

differently, this means that soil disturbance must not exceed 20% of the total activity area.14 The



12
   In Metcalf, the court determined that the remedy was to order a new EA be prepared that
ensured an “objective evaluation free of the previous taint.” Metcalf, 214 F.3d at 1146. Here, a
revised NEPA document is also appropriate, but for the reasons discussed below, that revised
document should be an Environmental Impact Statement (EIS).
13
   The complete soil compaction/displacement standard from the ONF Plan is reproduced in the
attached Appendix, at 1.
14
   As noted by the Forest Service in its July 2020 Soils Specialist Report, “[a]n activity area is
the total area for which a ground disturbing activity is planned, for example, a unit for a timber

Page 21:       PLAINTIFF’S MOTION AND MEMORANDUM FOR A PRELIMINARY
               INJUNCTION
       Case 2:20-cv-02158-MO          Document 41       Filed 08/19/21     Page 32 of 47




Service acknowledged this standard when its Soils Specialist Report cited to the Forest Service

Manual policy to design new activities in a way “that do[es] not exceed detrimental soil

conditions on more than 20 percent of an activity area.” AR 7476.

       The Final EA describes several forms of detrimental soil disturbance that could result

from the Project’s logging, including soil compaction from several different sources,

displacement, and puddling. AR 7695–700. In its discussion of Alternative 2’s (the Preferred

Alternative) impact to soils, AR 7696–700, the EA includes a table, Table 26, titled “[e]stimate

of detrimental compaction by unit[.]” AR 7696; see also Appendix at 2.15 The complete Table 26

is reproduced in the Appendix at the end of this memorandum. Table 26 includes an initial

column listing all eight logging units, a second column providing the acreage for each unit, then

three columns providing the amount of soil compaction in each logging unit from three specific

types of activities: skid trails, landings and temporary roads. Then a sixth column provides the

total soil compaction from these three activities expressed as a percentage of surface area of each

logging unit. A seventh and final column labeled “[e]stimated % detrimental disturbance before

restoration[,]” provides different larger percentage impacts for each unit. The last column

includes a percentage range for units 2–4, 17-22%, that includes percentages that would exceed

the permitted 20% disturbance threshold, id.; see also Table 26 set out in Appendix.

       Other parts of the EA’s analysis of soil impacts strongly indicate that Table 26 does not

include all soil compaction and displacement and thus underestimates by how much the logging

activities in units 2–4 will exceed the mandatory 20% compaction and displacement limitation. It

is unclear whether the broad wording of the final, seventh column of the EA’s detrimental



sale, slash disposal project, or grazing allotment. The area would also include transportation
systems within and directly adjacent to the project.” AR 7476.
15
   Table 26 from the EA, AR 7696, is reproduced in the attached Appendix, at 2.

Page 22:       PLAINTIFF’S MOTION AND MEMORANDUM FOR A PRELIMINARY
               INJUNCTION
        Case 2:20-cv-02158-MO          Document 41       Filed 08/19/21     Page 33 of 47




compaction chart is intended to encompass compaction from all sources. For example although

the EA indicates that compaction from off-trail activities will occur, AR 7697 (third paragraph),

soil compaction from that source is not specifically listed in the Table. See AR 7696 (Table 26,

also set out in Appendix). It is even less clear whether the Table’s seventh column totals include

other forms of detrimental disturbance, such as displacement and/or puddling. See AR 7698–99.

The EA contains no table that clearly accounts for the total percentage of all compaction and

displacement, and therefore it is unclear by how much the 20% threshold is actually exceeded.

As noted by the Plan, “[c]ompaction, displacement, puddling, and severely burned soils are to be

considered collectively, when assessing impacts[.]” AR 1611 (emphasis added).

       This lack of clarity surrounding the disturbance totals specifically, and the soils analysis

generally, is a violation of NEPA, 40 C.F.R. §§ 1500.2, 1502.8 (2019), and the Forest Service’s

exceedance of the mandatory compaction and detrimental disturbance soil standard set forth in

the Plan is in clear violation of the NFMA, 16 U.S.C. § 1604(i).

       NEPA’s “hard look” requirement entails “both a complete discussion of relevant issues as

well as meaningful statements regarding the actual impact of proposed projects.” Earth Island

Inst. v. U.S. Forest Serv., 442 F.3d 1147, 1172 (9th Cir. 2006). Additionally, an agency’s NEPA

analysis must also be concise, clear, and written in plain language so that “decisionmakers and

the public can readily understand them.” 40 C.F.R. §§ 1500.2, 1502.1 and 1502.8 (2019). Here,

the Forest Service failed to take a hard look by failing to provide “meaningful statements

regarding the actual impact of [the] proposed project[]” on the soils in the project area. Earth

Island, 442 F.3d at 1172. As discussed above, it is unclear how figures in the “[e]stimated %

detrimental disturbance” column of Table 26 are calculated, and whether those figures include

disturbances other than compaction. AR 7696; Appendix at 2. Without this information, it is




Page 23:       PLAINTIFF’S MOTION AND MEMORANDUM FOR A PRELIMINARY
               INJUNCTION
        Case 2:20-cv-02158-MO          Document 41       Filed 08/19/21     Page 34 of 47




impossible to gauge the actual total anticipated impact to soils, and by how much it violates the

Plan’s standards. “[T]he public should not be required to parse the agency’s statements to

determine how an area will be impacted[.]” Connaughton, 752 F.3d at 761. If the Service

neglected to consider these combined impacts then it violated NEPA by failing to take a hard

look at impacts to soils. If the Forest Service did consider these combined impacts but failed to

present that analysis in a way that “the public can readily understand[,]” then it violated NEPA

by unlawfully impeding the public participation process. 40 C.F.R. §§ 1502.1, 1502.8 (2019).

       The lack of clarity regarding the total impacts to soils not only implicates NEPA, but

NFMA as well. NFMA requires the Forest Service to develop and implement a Forest Plan for

each unit of the National Forest System. 16 U.S.C. § 1604. Projects in each forest must be

consistent with its relevant Forest Plan, see Great Old Broads for Wilderness v. Kimbell, 709

F.3d 836, 850 (9th Cir. 2013), and reviewing courts must be able to reasonably ascertain that the

Forest Service complied with that Forest Plan. Native Ecosystems Council v. U.S. Forest Serv.,

418 F.3d 953, 963 (9th Cir. 2005). Here, the Walton Lake Project is subject to the ONF Plan and

its soil disturbance standards. Also here, the Forest Service has violated NFMA by planning to

exceed the 20% disturbance threshold established in the ONF Plan.

       As noted above, the Plan requires that a minimum of “80 percent of the total activity

area” must remain in a “non-compacted/non-displaced condition[.]” AR 1612. The Plan’s only

mention of exceeding this threshold is to note that “[e]xisting areas exceeding these standards

will be scheduled for rehabilitation as soon as possible[.]” Id. (emphasis added). It does not

indicate that the threshold may be intentionally temporarily exceeded as long as it is mitigated

later, as the Forest Service seems to suggest. AR 7696–7 (referring to “total estimated percent

detrimental disturbance before restoration” (emphasis added)); AR 7697 (“[a] soils [project




Page 24:       PLAINTIFF’S MOTION AND MEMORANDUM FOR A PRELIMINARY
               INJUNCTION
        Case 2:20-cv-02158-MO          Document 41        Filed 08/19/21     Page 35 of 47




design criteria] is included to restore compacted skid trails and landings in units 1 through 5 if

they exceed the 20% detrimental threshold following [treatment activities.]”). This “exceed then

restore” interpretation is inconsistent with the Plan’s soils disturbance standard, and is not

entitled to deference. See Gifford Pinchot Task Force v. Perez, No. 3:13-cv-00810-HZ, 2014 WL

3019165, *20 (D. Or. July 3, 2014) (although an agency’s interpretation of its own regulation is

usually entitled to deference, “forest plan directives are equivalent to federal regulations adopted

under the APA” and thus courts need not defer where those directives are “susceptible to more

than one meaning” and “the interpretation is plainly erroneous or inconsistent with the

directive”). Here, the Plan clearly establishes a “minimum” of 80% undisturbed soil (20%

maximum disturbance). AR 7476. The Forest Service clearly anticipates exceeding this soil

disturbance threshold, AR 7696; AR 7699 (“the cumulative sum of these effects may temporarily

exceed the 20% threshold”), and makes repeated reference to “restoration” or “mitigation” in

order to meet the 20% standard. AR 7696–7; AR 7699. The decision to interpret the disturbance

threshold in this way directly contradicts policy established by the Regional Forester in the

Forest Service Manual to “[e]mphasize protection over restoration[,]” AR 7476, and violates

NFMA, 16 U.S.C. § 1604(i), by approving the violation of a mandatory Forest Plan standard.

           e. Project is Significant Under NEPA and Requires an EIS (Claim 1, Count 5).

   NEPA requires that agencies prepare an environmental impact statement (EIS) for all “major

Federal actions significantly affecting the quality of the human environment[.]” 42 U.S.C. §

4332(C). The potential “significance” of a proposed action is determined by evaluating the

context of those actions and the intensity of the effects within that proper context. 40 C.F.R. §

1508.27 (2019). The agency advancing or approving an action has the responsibility to

demonstrate why an impact is not significant. See Nat’l Parks Conservation Ass’n v. Babbitt, 241




Page 25:       PLAINTIFF’S MOTION AND MEMORANDUM FOR A PRELIMINARY
               INJUNCTION
          Case 2:20-cv-02158-MO         Document 41        Filed 08/19/21       Page 36 of 47




F.3d 722, 730 (9th Cir. 2001) (Forest Service failed to articulate a “convincing statement of

reasons to explain why a project’s impacts are insignificant”). “[T]o prevail on a claim that the

Forest Service violated its statutory duty to prepare an EIS, a ‘plaintiff need not show that

significant effects will in fact occur.’ It is enough for the plaintiff to raise ‘substantial questions

whether a project may have a significant effect’ on the environment.” Blue Mountains

Biodiversity Project v. Blackwood, 161 F.3d 1208, 1212 (9th Cir. 1998). The FONSI in the DN,

AR 8731–8733, does not present a “convincing statement of reasons” to explain why the

project’s impacts are insignificant. Most fundamentally the FONSI fails to consider the project’s

impacts within the local context of the Walton Lake Recreation Area itself.

                     i. Context

         Significance “must be analyzed in several contexts such as society as a whole (human,

national), the affected region, the affected interests, and the locality,” and it “varies with the

setting of the proposed action.” 40 C.F.R. § 1508.27(a) (2019) (emphasis added). For “a site-

specific action, significance would usually depend upon the effects in the locale rather than in the

world as a whole.” Id. Here, the Forest Service not only refers to the proposed logging plan as

“the site-specific Walton Lake Restoration Project,” Final EA (AR 7598), but it has also

proposed to adopt “site-specific forest plan amendment[s][,]” AR 7729, to the Plan in order to

allow such logging to occur.16 AR 8682. This characterization of both the project and forest plan

amendments as “site-specific,” as well as the localized nature of the project’s direct and indirect

impacts, indicate the appropriate context for evaluating the significance of this project is the

locality–the Walton Lake project area–and not the ONF as a whole.




16
     See description of amendments above at 7–8.

Page 26:         PLAINTIFF’S MOTION AND MEMORANDUM FOR A PRELIMINARY
                 INJUNCTION
        Case 2:20-cv-02158-MO          Document 41        Filed 08/19/21     Page 37 of 47




       Despite this clear guidance and the Forest Service’s acknowledgement of the site-specific

nature of the proposed project, the agency instead chose to analyze significance only in the

context of the Developed Recreation Area designations for the entire forest and the ONF as a

whole. The FONSI’s ultimate conclusion regarding significance is solely based on the project’s

impacts being “narrowly focused on a very small piece of the Forest with no effects extending

outside the project area.” AR 8731. In discussing its “significance” determination the FONSI

then begins the “Context” discussion by noting that while the project is limited to the 218-acre

Walton Lake area, “the [ONF] includes about 845,498 acres; of those, about 1,810 acres were

allocated in the Forest Plan to Developed Recreation Areas (MA-13).” Id. It then attempts to

further minimize the perceived importance of impacts to the Walton Lake area by stating “the

project area represents about .03% of the [ONF] and 12% of MA-13.” Id. It then concludes that

“[g]iven the area affected by the project at the Management Area and Forest scale, [the Forest

Service] find[s] that the effects of the project are not significant” and “will have a negligible

effect at the Forest scale.” Id. (emphasis added). The Forest Service follows through with using

an overly-broad scale in the body of the Final EA and DN/FONSI. In defending its proposed 35-

acre sanitation harvest, the Service states that the “effects as disclosed in the EA for the 35 acres

of sanitation harvest are minor on the landscape[,]” but provides no observations about the scope

of the impact on the local area. AR 7781; AR 8762 (emphasis added).17 The Service thus

improperly attempts to obfuscate the localized impacts by reducing the entire Walton Lake

Recreation Area, a whole unto itself, into but a small fraction of a much larger whole.




17
  Not only does the Forest Service’s “Context” discussion fail to provide adequate analysis
under 40 C.F.R. § 1508.27(a) (2019), it also contradicts the agency’s admission that the proper
scale to evaluate direct effects is “at the project level[.]” AR 7782, AR 8763 (emphasis added).

Page 27:       PLAINTIFF’S MOTION AND MEMORANDUM FOR A PRELIMINARY
               INJUNCTION
        Case 2:20-cv-02158-MO           Document 41       Filed 08/19/21      Page 38 of 47




       Establishing the proper setting and scale (“context”) within which to evaluate the impact

of an action is critical. The Forest Service is not allowed to sweep the significant impacts to the

Walton Lake Area under the rug by pointing to the vastness of the surrounding forest. See Pac.

Coast Fed’n of Fishermen’s Ass’ns v. Nat’l Marine Fisheries Serv., 265 F.3d 1028, 1035–37 (9th

Cir. 2001) (agency cannot minimize the impact of an activity by adopting a scale of analysis so

broad that it trivializes the site-level impact); Cascadia Wildlands v. Bureau of Land

Management, 410 F. Supp. 3d 1146, 1157–58 (D. Or. 2019) (agency cannot marginalize effects

to project area by comparing them to much larger surrounding watershed). Any one thing may

seem small when compared to the universe. While a single housefire may be inconsequential on

the scale of the city, the impacts on the effected home are devasting. So too, here, when

evaluated in the proper local context, the Project will devastate about 25% of the visual influence

portion of the 218-acre Walton Lake Recreation Area, including almost all of the area’s moist

mixed-conifer forest in units 2–4. AR 7575, AR 7583. This will likely have a significant impact

on that relatively small but very popular recreation area and weighs toward requiring an EIS. See

Anderson v. Evans, 371 F.3d 475, 490–92 (9th Cir. 2004) (“In short, the record establishes that

there are ‘substantial questions’ as to the significance of the effect on the local area”).

       Here, the FONSI never addresses impacts of the Project in the local context. Even if the

forest scale were a proper context in which to evaluate these impacts, the Forest Service would

still need to also look at the significance of local impacts of the project, including visual impacts

which the Service admits will be like a “[c]learcut with reserve trees,” Buss Decl. Ex. 2 at 2, and

“extremely noticeable” to visitors Id. Ex. 3 at 3. See also AR 7608 (describing how over 3,000

trees will be removed from units 2–4, including over 500 large or old growth trees, leaving on

average only three large trees per acres); AR 7610, Figure 16 (illustration of how units will look




Page 28:       PLAINTIFF’S MOTION AND MEMORANDUM FOR A PRELIMINARY
               INJUNCTION
        Case 2:20-cv-02158-MO          Document 41        Filed 08/19/21     Page 39 of 47




after prescribed logging). Because of this extensive logging the soil productivity in Units 2–4

likely would be significantly harmed by violating the Plan’s mandatory soil disturbance

limitation. AR 7696–7. The fact that the Forest Service approved four plan amendments for this

relatively small area, amendments that completely reverse key environmental protection

mandates, also implicate the overall local significance of the impacts and each of the intensity

factors addressed below. The Forest Service’s failure to evaluate significance in the local context

is itself more than enough to invalidate the FONSI, but the record shows that the intensity of

local impacts also raises “substantial questions” about the significance of those impacts.

                   ii. Intensity

       The intensity element refers to the severity of impact and offers a non-exhaustive list of

ten factors for consideration when evaluating the significance of a projects impacts, BARK v.

U.S. Forest Service, 958 F.3d 865, 869 (9th Cir. 2020), several of which are implicated by the

Walton Lake Project. See 40 C.F.R. § 1508.27(b) (2019). The presence of even just “one of these

factors may be sufficient to require an EIS in appropriate circumstances.” Ocean Advocates v.

U.S. Army Corps of Eng’rs, 402 F.3d 846, 865 (9th Cir. 2005). Taken together, all of the Walton

Lake Project’s impacts, including but not limited to those implicated by these specific factors,

indicate that those impacts are indeed significant, especially at the local level, meriting an EIS.

       In terms of unique characteristics, 40 C.F.R. § 1508.27(b)(3) (2019), that must include

the most visited recreation site in the ONF, AR 7625, a site that contains beautiful old growth

and large trees, which the Forest Service has targeted for almost complete removal in units 2–4,

about 25% of the visual influence area. AR 7583. These scenic heavily forested areas are part of

the draw of the area, as the Forest Service learned during its initial scoping. AR 4930; see also

Miller Decl. at ¶¶ 6, 12. The Forest Service itself explains that Walton Lake is unique in that it is




Page 29:       PLAINTIFF’S MOTION AND MEMORANDUM FOR A PRELIMINARY
               INJUNCTION
        Case 2:20-cv-02158-MO           Document 41       Filed 08/19/21      Page 40 of 47




the only developed recreation areas with a lake surrounded by both moist and dry mixed-conifer

forests. AR 7729; see also AR 8771. And yet the Forest Service intends to almost entirely

destroy the moist mixed conifer forest for this unique site.

       With regard to controversial impacts, 40 C.F.R. § 1508.27(b)(4) (2019), such controversy

exists where “a substantial dispute exists as to the size, nature, or effect of the major federal

action rather than to the existence of opposition to a use.” Found. For N. Am. Wild Sheep v. U.S.

Dep’t of Agric., 681 F.2d 1172, 1182 (9th Cir. 1982).“A substantial dispute exists when

evidence, raised prior to the preparation of an EIS or FONSI … casts serious doubt upon the

reasonableness of an agency’s conclusions.” Nat’l Parks Conservation Ass’n., 241 F.3d at 736. A

substantial dispute exists regarding the impacts of the proposed logging activities on the

incidence of laminated root rot in the project area. While the Forest Service claims that the

proposed logging will curb the LRR problem, BMBP pointed out that logging may not only not

resolve the issue, but may actually spread LRR. See AR 11118. Logging to control LRR would

not significantly reduce LRR unless entire root systems of affected trees are removed (though,

even then, wood fragments with the disease would likely persist in the soil). The Project’s effects

were also contested by a giant in the field of forest health and ecology, Chad Hanson, Ph.D., who

commented during the 2015 scoping period. AR 11002 (“the project would not reduce LRR

occurrence, as claimed, and would likely increase LRR occurrence through logging… due to the

presence of infected stumps and root systems”). This would still be the case under the proposed

action, which anticipates leaving stumps of harvested trees, as well as any infected root systems.

AR 7595. Hanson pointed out that “stumps spread or increase LRR and ‘pine trees may be

infected when growing mixed with more susceptible conifers’” indicating that the remaining pine

themselves could become infected. AR 11002. (citing Hanson and Goheen 2000, AR11006–




Page 30:       PLAINTIFF’S MOTION AND MEMORANDUM FOR A PRELIMINARY
               INJUNCTION
        Case 2:20-cv-02158-MO          Document 41       Filed 08/19/21     Page 41 of 47




11030). The Service responded that it reviewed the information provided by Mr. Hanson, but

that for this project “[t]here is no evidence that the proposed treatments would exacerbate

[LRR][.]” AR 8760. This response improperly chooses to ignore rather than address the

scientific controversy regarding the effects of using commercial logging to “curb LRR.” 18

        The proposed action also implicates 40 C.F.R. § 1508.27(b)(6) (2019) because the use

of forest plan amendments and commercial logging to treat LRR19 sets a novel precedent. See

AR 7729 (emphasizing that these amendments are unprecedented). As BMBP has pointed out

before, LRR exists throughout the Ochoco and other eastern Oregon forests and is a native and

necessary natural disturbance agent in our forests which fulfills valuable functions, like soil

nutrient cycling and creation of habitat for wildlife.

       With regard to cumulative impacts, 40 C.F.R. § 1508.27(b)(7) (2019), although the

FONSI claims the EA’s analysis considered the cumulative effects of the Project and any

ongoing or reasonably foreseeable future actions, AR 8732–33, this is not accurate. The DN

acknowledged that the EA did not address the cumulative impacts of the proposed amendment to

the Eastside Screens themselves. AR 8733. The proposed amendment to the Eastside Screens

was reasonably foreseeable long before the EA for this project was finalized in July 2020.20 The



18
   Other studies the Forest Service reviewed also call into doubt the supposedly beneficial effects
of this project in terms of curbing LRR. See AR 8448–485 (Thies and Sturrock, Laminated Root
Rot in Western North America (April 1995)); AR 8394–445 (Shaw, et al., Managing Insects and
Diseases of Oregon Conifers (June 2009)). They identify western larch, which the Service
intends to replant the area with, as moderately susceptible to LRR. AR 8452; AR 8417.
19
   The Forest Service admits that it has never before used commercial logging to treat LRR in the
ONF. AR 8389 (a response to BMBP’s FOIA request on the topic).
20
   The ONF team would have been aware of this development, including its specific proposed
scope, the outcome of which will impact the whole ONF, because public meetings were already
being conducted on this proposal as of May 2020 (with planning likely occurring for weeks or
months in advance), AR 8066, and because Shane Jeffries, the ONF supervisor, is also the
deciding official for the Eastside Screens amendments. AR 8378.



Page 31:       PLAINTIFF’S MOTION AND MEMORANDUM FOR A PRELIMINARY
               INJUNCTION
        Case 2:20-cv-02158-MO          Document 41       Filed 08/19/21      Page 42 of 47




elimination of the 21” standard in the project area combined with the potential (and now actual)

elimination of the 21” mandatory standard across the entire ONF will invariably result in a

cumulative impact to the number and distribution of large trees and LOS across the forest once

new logging projects are implemented which take advantage of the relaxed protections.

       Finally, the Project violates both NEPA and NFMA, including a violation of the Plan’s

soil disturbance limitation, which is also relevant to whether effects are significant. 40 C.F.R. §

1508.27(b)(10) (2019). The Project only arguably avoids other legal violations by including four

different Plan amendments that exempt the Project from Plan provisions that would otherwise

protect large trees, old growth, forested areas, and visual quality in the project area. BMBP

challenges the legality of these amendments in claims that are not argued here for purposes of

obtaining preliminary relief. See ECF No. 12 at 23–26. But even if the amendments were

technically legal, the need to create so many exceptions to the Plan’s environmental protection

mandates indicates that the impacts of the Project on the Walton Lake area are significant.

       The Forest Service has not here met its burden to articulate a “convincing statement of

reasons to explain why a project’s impacts are insignificant” and has totally failed to evaluate the

significance of the projects impacts in the correct, local context, making the FONSI arbitrary and

capricious. Moreover, BMBP has itself raised substantial questions about whether this project

will have a significant effect on the environment, indicating that the Forest Service should

prepare an EIS instead of this EA. Its decision not to do so is arbitrary and capricious.

III.   The Balancing of the Equities and the Public Interest Strongly Favor a Preliminary
       Injunction Against the Logging of Large and Old Growth Fir Trees.

       When the government is the defendant, the balancing of the equities and public interest

factors generally merge. W. Watersheds Project v. Bernhardt, 392 F. Supp. 3d 1225, 1259 (D.




Page 32:       PLAINTIFF’S MOTION AND MEMORANDUM FOR A PRELIMINARY
               INJUNCTION
        Case 2:20-cv-02158-MO          Document 41       Filed 08/19/21     Page 43 of 47




Or. 2019). Both these factors, whether considered together or separately, strongly favor a

preliminary injunction against the proposed commercial logging.

       The balancing of the equities factor focuses on the impacts of the requested preliminary

injunction on the parties. Id. Here, the harm to the Forest Service from an injunction would be

negligible and does not outweigh the interests of BMBP, its supporters, and the public in

preventing irreparable environmental harm. In weighing the harms, the Ninth Circuit considers

only the portion of the harm that would occur while the preliminary injunction is in place.

Connaughton, 752 F.3d at 765. The focus must be on any interim harm to the Forest Service

caused by delaying the implementation of the commercial logging portion of the Walton Lake

Project to a future date, rather than October 15, 2021. See AWR, 632 F.3d at 1137–38 (balancing

plaintiffs’ irreparable injury absent injunction against harm to defendants from delay caused by

injunction and rejecting arguments based on project never occurring as “speculative”).

       Here, the balance of the harms tip sharply in BMBP’s favor. While a preliminary

injunction may temporarily postpone any permanent alleged public safety, forest health or

economic benefits from the Project, once the mature trees in the project area are cut down, those

trees, along with the aesthetic quality and recreational opportunities they provide, are irreparably

lost. See AWR, 632 F.3d at 1137. The Forest Service has had in place a closure order preventing

public access to units 2–4 for several years that has and will continue to address any public

safety issues while an injunction is in place. AR 7627. Furthermore, given that the Forest Service

has already lagged roughly five years behind its original plan to begin cutting in late 2015, AR

5068, temporarily enjoining the Project will have a negligible effect on its interests. Laminated

root rot, the target of much of the commercial logging, spreads very slowly, AR 5836, AR 4521,

and therefore a short-term delay would have almost no impact on that aspect of forest health or




Page 33:       PLAINTIFF’S MOTION AND MEMORANDUM FOR A PRELIMINARY
               INJUNCTION
        Case 2:20-cv-02158-MO           Document 41        Filed 08/19/21      Page 44 of 47




any increased threat to public safety. Additionally, BMBP does not seek to enjoin the removal of

real hazard trees immediately adjacent to roads and campgrounds. See Motion at i.

        The public interest also weighs heavily in favor of preserving the status quo and

preventing irreparable environmental and other harms until this Court has fully reviewed the

merits. See Southeast Alaska Conservation Council v. U.S. Army Corps of Eng’rs, 472 F.3d

1097, 1101 (9th Cir. 2006). Overall, because BMBP seeks to enforce federal laws designed to

protect the environment, and because the injunction would preserve the status quo until the case

is resolved, the injunction would serve the interests of the public. See AWR, 632 F.3d at 1138; W.

Watersheds, 392 F. Supp. 3d at 1260–63. It would take many decades for seedlings to replace the

old growth and large fir trees if they are logged. These mature trees, along with the aesthetic

quality and recreational opportunities they lend to the Walton Lake Project area, will be enjoyed

not principally by BMBP and its supporters but by many generations of the public at large.

Neighbors of Cuddy Mtn. v. U.S. Forest Serv., 137 F.3d 1372, 1382 (9th Cir. 1998). Thus, the

public interest weighs heavily in favor of a preliminary injunction.

IV.     The Bond Requirements Should be Waived.

    BMBP respectfully requests that this Court waive the bond requirement or require only a

nominal bond under FRCP 65(c). Longstanding Ninth Circuit precedent instructs that bonds

should not be required if the effect would be to discourage public interest environmental

litigation. See W. Watersheds Project v. Bernhardt, 391 F. Supp. 3d at 1026 (citing cases and

waiving bond requirement). In determining whether to require a bond, courts consider factors

such as the size of the plaintiff’s organization and its ability to pay. See, e.g., Ctr. for Food Safety

v. Vilsack, 753 F.Supp.2d 1051, 1061–62 (N.D. Cal. 2010) (dispensing with the bond

requirement as applied to a small non-profit organization ), vacated on other grounds, 636 F.3d

1166 (9th Cir. 2011). BMBP is a small, non-profit organization bringing suit in the public


Page 34:        PLAINTIFF’S MOTION AND MEMORANDUM FOR A PRELIMINARY
                INJUNCTION
        Case 2:20-cv-02158-MO          Document 41       Filed 08/19/21     Page 45 of 47




interest and does not have the resources to post a substantial bond. Hood Decl. ¶¶ 7–9. This

Court should exercise its discretion and waive or require only a nominal bond.

                                         CONCLUSION

       For the reasons set forth above, and its supporting declarations, BMBP respectfully

requests that the Court issue an order, consistent with its motion, preliminarily enjoining, or

temporarily restraining, the Forest Service from allowing or implementing any of the commercial

sanitation logging or commercial thinning authorized in units 1–5 by the December 7, 2020

Decision Notice.


Respectfully submitted this 19th day of August, 2021.

                                       s/Tom Buchele
                                      Tom Buchele, OSB # 081560
                                      Earthrise Law Center
                                      Lewis & Clark Law School
                                      10101 S. Terwilliger Blvd.
                                      Portland OR 97219-7799
                                      Tel: 503-768-6736
                                      Fax: 503-768-6642
                                      Email: tbuchele@lclark.edu

                                      s/Jesse A. Buss
                                      Jesse A. Buss, OSB # 122919
                                      Willamette Law Group
                                      411 Fifth Street
                                      Oregon City OR 97045-2224
                                      Tel: 503-656-4884
                                      Fax: 503-608-4100
                                      Email: jesse@WLGpnw.com

                                       Attorneys for Plaintiff Blue Mountains Biodiversity Project




Page 35:       PLAINTIFF’S MOTION AND MEMORANDUM FOR A PRELIMINARY
               INJUNCTION
          Case 2:20-cv-02158-MO   Document 41   Filed 08/19/21   Page 46 of 47




                                     APPENDIX


1989 Ochoco National Forest Land & Resource Management Plan (LRMP)
Soils, Forest-Wide Standards and Guidelines
LRMP at 4-196, AR 1612




Page 1:        PLAINTIFF’S MOTION AND MEMORANDUM FOR A PRELIMINARY
               INJUNCTION - APPENDIX
          Case 2:20-cv-02158-MO   Document 41    Filed 08/19/21   Page 47 of 47




Walton Lake Restoration Project July 2020 EA Soils Analysis Table 26
EA at 127, AR 7696




Page 2:        PLAINTIFF’S MOTION AND MEMORANDUM FOR A PRELIMINARY
               INJUNCTION - APPENDIX
